Name: Commission Regulation (EC) No 368/2004 of 27 February 2004 amending Regulation (EC) No 2262/2003 as regards the available quantity for which import licence applications for certain pigmeat products may be lodged for the period 1 to 30 April 2004
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product
 Date Published: nan

 Avis juridique important|32004R0368Commission Regulation (EC) No 368/2004 of 27 February 2004 amending Regulation (EC) No 2262/2003 as regards the available quantity for which import licence applications for certain pigmeat products may be lodged for the period 1 to 30 April 2004 Official Journal L 063 , 28/02/2004 P. 0035 - 0036Commission Regulation (EC) No 368/2004of 27 February 2004amending Regulation (EC) No 2262/2003 as regards the available quantity for which import licence applications for certain pigmeat products may be lodged for the period 1 to 30 April 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organisation of the market in pigmeat(1),Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(2),Having regard to Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of a tariff quota in the pigmeat sector(3), and in particular Article 5(6) thereof,Whereas:(1) The accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union on 1 May 2004 should enable those countries to qualify for the tariff quotas for pigmeat provided for by Regulation (EC) No 1458/2003 under fair conditions compared with those applicable to the existing Member States. Economic operators in those countries must be given the possibility therefore of participating fully in those quotas upon accession.(2) In order not to create disturbance on the market before and after 1 May 2004, the timetable for the tranches provided for in 2004 has been altered and the allocation of quantities adjusted by Commission Regulation (EC) No 334/2004 of 26 February 2004(4). It is therefore necessary to amend Commission Regulation (EC) No 2262/2003 of 22 December 2003 determining the extent to which applications lodged in December 2003 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 January to 31 March 2004 can be accepted(5),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2262/2003 is hereby amended as follows:(a) Article 1(2) is replaced by the following:"2. Applications for import licences for the period 1 to 30 April 2004 may be lodged pursuant to Regulation (EC) No 1458/2003 for the total quantity referred to in Annex II."(b) Annex II is replaced by the text contained in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 February 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Regulation (EC) No 1365/2000 (OJ L 156, 29.6.2000, p. 5).(2) OJ L 146, 20.6.1996, p. 1.(3) OJ L 208, 19.8.2003, p. 3.(4) OJ L 60, 27.2.2004, p. 14.(5) OJ L 336, 21.12.2003, p. 16.ANNEX"ANNEX II>TABLE>"